Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-21 are pending in the current application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20010029892) in view of Garnett (US 5664470) and Mizuno (US 20140299582).
As to claim 1, Cook discloses a pedestal lift for a plasma processing chamber (abstract; figure 3) comprising:
A platen configure to couple a shaft of a pedestal disposed in the plasma processing chamber (paragraph 32: wafer boat 36 with horizontal susceptors [platens] attached to shaft 38; figure 3: location of boat 36 in chamber 22);
A lift rod attached to the platen (paragraph 32: vertical movement of shaft 38 by lift mechanism 46; paragraph 43: lift rods);
A fixed frame coupled to the lift rod and housing the movement structure for raised and lowing the platen (figure 3: lift mechanism 46 coupled to movement shaft 38).
Cook, while disclosing a processing chamber with lift mechanism for positioning wafers (abstract; figure 3), is silent as to specific use of an absolute linear encoder and MRBEM as the movement mechanism.
Garnett discloses a workpiece manipulation mechanism including a turret structure with a linear movement mechanism (abstract).  Garnett discloses knowledge in the art of using a motor with encoder, rotor and brake members to precisely position the plate holding workpieces (col 4 lines 55-65).

Mizuno discloses a workpiece processing apparatus in which a fixed frame and movable plate with movement rods are used to manipulate a position of the workpiece during processing (abstract; figure 1).  Mizuno also discloses knowledge in the art of using a linear encoder to detect the position of the movable table during operation (paragraph 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a linear encoder, as disclosed by Mizuno, in the system of Cook, to track and determine the position of a movable structure (Mizuno at paragraph 58).
Although Mizuno doesn’t explicitly state the linear encoder is an absolute linear encoder, Mizuno does explicitly state the linear encoder is adapted to detect the vertical position.  Detection of a position, as opposed to relative movement, is the definition of an absolute encoder as opposed to an incremental encoder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an absolute encoder as implied by the disclosure of Mizuno, to obtain position information.
	As to claim 2, Cook is silent as to the linear motor structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a servo motor with encoder to obtain linear movement and control feedback thereof (Mizuno at paragraphs 49 and 65).
	As to claim 3 Mizuno discloses fixing the motor system to a fixed frame system above the lower fixed support (figure 1: motor 33 fixed above unlabeled bottom surface of fixed frame 60, under plate 63).
	As to claims 4-5, Garnett discloses a brake on the movement mechanism to retain its position (abstract).  As both the lift rod and shaft of the mechanism are connected to obtain linear movement, the brake is interfacing with both. 

As to claim 9, Cook discloses a plasma processing chamber comprising:
A body with lids, walls, and bottom defining the processing chamber (figure 3: chamber 22 with lid containing heater 30, bottom 24, and sidewalls for enclosure 24 between);
A substrate support assembly comprising a pedestal and platen configure to couple a shaft of a pedestal disposed in the plasma processing chamber (paragraph 32: wafer boat 36  with horizontal susceptors [platens] attached to shaft 38; figure 3: location of boat 36 in chamber 22);
A lift rod attached to the platen (paragraph 32: vertical movement of shaft 38 by lift mechanism 46; paragraph 43: lift rods);
A fixed frame coupled to the lift rod and housing the movement structure for raised and lowing the platen (figure 3: lift mechanism 46 coupled to movement shaft 38).
Cook, while disclosing a processing chamber with lift mechanism for positioning wafers (abstract; figure 3), is silent as to specific use of an absolute linear encoder and MRBEM as the movement mechanism.
Garnett discloses a workpiece manipulation mechanism including a turret structure with a linear movement mechanism (abstract).  Garnett discloses knowledge in the art of using a motor with encoder, rotor and brake members to precisely position the plate holding workpieces (col 4 lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fixedly mounted motor with encoder, rotor and brake, as disclosed by Garnett, in the system of Cook to enable controlled motion of a movement motor (Garnett at col 4 lines 55-65).
Mizuno discloses a workpiece processing apparatus in which a fixed frame and movable plate with movement rods are used to manipulate a position of the workpiece during processing (abstract; figure 1).  Mizuno also discloses knowledge in the art of using a linear encoder to detect the position of the movable table during operation (paragraph 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a linear encoder, as disclosed by Mizuno, in 
Although Mizuno doesn’t explicitly state the linear encoder is an absolute linear encoder, Mizuno does explicitly state the linear encoder is adapted to detect the vertical position.  Detection of a position, as opposed to relative movement, is the definition of an absolute encoder as opposed to an incremental encoder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an absolute encoder as implied by the disclosure of Mizuno, to obtain position information.
As to claim 10, Cook is silent as to the motor structure.
Mizuno discloses knowledge in the art of using a servo motor and rotary encoder to provide control information during operation and movement (paragraphs 49 and 65: encoder for servo motor, inherently a rotary encoder to function as indexer for a servo motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a servo motor with encoder to obtain linear movement and control feedback thereof (Mizuno at paragraphs 49 and 65).
	As to claim 11 Mizuno discloses fixing the motor system to a fixed frame system above the lower fixed support (figure 1: motor 33 fixed above unlabeled bottom surface of fixed frame 60, under plate 63).
	As to claims 12-13, Garnett discloses a brake on the movement mechanism to retain its position (abstract).  As both the lift rod and shaft of the mechanism are connected to obtain linear movement, the brake is interfacing with both. 

Placing a substate on a pedestal attached to a lift via a shaft (paragraph 32: wafer boat 36 with horizontal susceptors [platens] attached to shaft 38; figure 3: location of boat 36 in chamber 22, vertical movement of shaft 38 by lift mechanism 46; paragraph 43: lift rods);
Moving the substrate pedestal vertically upward by a moving assembly of the lift to a predefined location (figure 3 vs figure 18).

Cook, while disclosing a method of moving a substrate on a pedestal with lift mechanism for positioning substrates (abstract; figure 3), is silent as to specific use of an absolute linear encoder and slowing and stopping mechanism.
Garnett discloses a workpiece manipulation mechanism including a turret structure with a linear movement mechanism (abstract).  Garnett discloses knowledge in the art of using a motor with encoder, rotor and brake members to precisely position the plate holding workpieces (col 4 lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fixedly mounted motor with encoder, rotor and brake, as disclosed by Garnett, in the system of Cook to enable controlled slowing and stopping motion of a movement motor (Garnett at col 4 lines 55-65).
Mizuno discloses a workpiece processing apparatus in which a fixed frame and movable plate with movement rods are used to manipulate a position of the workpiece during 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a motor and encoder process, as disclosed by Mizuno, in the system of Cook, to track and determine and control the position of a movable structure (Mizuno at paragraph 58).  
Although Mizuno doesn’t explicitly state the linear encoder is an absolute linear encoder, Mizuno does explicitly state the linear encoder is adapted to detect the vertical position.  Detection of a position, as opposed to relative movement, is the definition of an absolute encoder as opposed to an incremental encoder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an absolute encoder as implied by the disclosure of Mizuno, to obtain position information.


Claims 6-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Garnett and Mizuno as applied to claim 1 above, and further in view of Karam (US 6193199).

Karam discloses a sample (workpiece) holder and positioning mechanism (abstract) including a drive motor and rotary encoder (col 9 lines 56-57).  Karam also discloses use of a linear encoder with a 0.1 micron level resolution to account for very precise location and velocity control during movement of the sample stage (col 9 line 56 to col 10 line 14).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a precise linear encoder, as disclosed by Karam, to allow for precise control over a movement mechanism (Karam at col 9 line 56 to col 10 line 14).
As to claim 7-8 and 15, Mizuno discloses fixing the linear encoder to a fixed frame for measurement of a movable table (figure 1: encoder 38 and table 31).  Although the encoder is not a top surface of the fixed frame, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the encoder as desired as rearrangement of parts without modification of the functionality of the device would be within the purview of one of ordinary skill in the art (see MPEP 2144.04 (VI) (c)).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Garnett and Mizuno as applied to claim 1 above, and further in view of Karam (US 6193199).
As to claims 17, Mizuno discloses a linear encoder to measure and control position during movement control and use of a servo motor to effect the control (figure 3) and 
Karam discloses a sample (workpiece) holder and positioning mechanism (abstract) including a drive motor and rotary encoder (col 9 lines 56-57).  Karam also discloses use of a linear encoder with a 0.1 micron level resolution to account for very precise location and velocity control during movement of the sample stage (col 9 line 56 to col 10 line 14).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a precise linear encoder, as disclosed by Karam, to allow for precise control over a movement mechanism (Karam at col 9 line 56 to col 10 line 14).
	As to claim 18, Garnett discloses a brake to hold the movement mechanism in a desired position (abstract), but is silent as to a control system with linear encoder.
	Mizuno discloses a location position control system to provide feedback to a positioning system (figure 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a location system to provide feedback to drift in position away from a desired controlled position, as disclosed by Mizuno, in the braking and holding system of Garnett, because this allows for maintaining a desired position (Garnett at abstract; Mizuno at figure 3).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a servo motor with encoder to obtain linear movement and control feedback thereof (Mizuno at paragraphs 49 and 65).

	Although the references do not disclose the specific reasons for potential movement (expansion, vibration, etc.), the references, as discussed above, disclose a position monitoring and control system.  Because the system would operate regardless of the reason for movement, it would necessarily both hold and adjust for these variations.
As to claim 19, Mizuno discloses a servo motor and rotary encoder to provide control information during operation and movement (paragraphs 49 and 65: encoder for servo motor, inherently a rotary encoder to function as indexer for a servo motor).
	As to claim 20, Cook discloses movement of the pedestal between an upward and downward position with processing in the upward position (figure 3: heater for pedestal in upward position and figure 18, lower position), but is silent as to use of a servo motor and precision within 2 microns.
	Karam discloses a sample (workpiece) holder and positioning mechanism (abstract) including a drive motor and rotary encoder (col 9 lines 56-57).  Karam also discloses use of a linear encoder with a 0.1 micron level resolution to account for very precise location and velocity control during movement of the sample stage (col 9 line 56 to col 10 line 14).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Garnett, Mizuno and Karam, as applied to claim 15 above, and further in view of Bramhall (US 4923584).
As to claim 21, Cook discloses a vacuum chamber lift assembly, as discussed above, and Garnett discloses a movement mechanism with brake control, as discussed above, but are silent as to brake holding during power loss.
Bramhall discloses a vacuum chamber processing method in which a platen holding substrate wafers is moved vertically within the chamber between a processing position and loading position (abstract; figure 2) and use of encoders and control systems (col 7 lines 52-55).  Bramhall also discloses knowledge in the art of using a brake that maintains a location of the drive system in the event of loss of power (col 7 lines 46-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a brake that holds through power loss, as disclosed by Bramhall, in the method of Cook in view of Garnett, Mizuno, and Karam, as this prevents unwanted movement or damage during power loss (Bramhall at col 7 lines 46-52).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.